DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: “first embodiment” (page 39, line 10) should be – third embodiment --.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the following claim limitations have no antecedent basis in the specification.
Claim 3, “both the size of the first region and a size of the electrically conductive member is set to have the induced electromotive force be within the allowable electromotive-force range”.
Claim 5, the circuit board comprises a first circuit board having the signal control unit arranged thereon and a second circuit board having both the response signal input unit and the calculating unit arranged thereon.

	Drawings

The drawings are objected to because contrary to paths 81 and 82 in Fig. 4, path 81 is shown connected to path 82 in Figs. 5B, 9.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “DA converter” as described in the specification (see page 14, line 25).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “current modulation circuit 56” (page 19, line 23) and “battery monitoring apparatus 50” (page 20, line 22) are not in Fig. 4; “points P9-P12” are not in Fig. 5A.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second region which is surrounded by the fist electrical path and the receiving case” (claim 2), “a first circuit board having the signal control unit arranged thereon and a second circuit board having both the response signal input unit and the calculating unit arranged thereon” (claim 5), “an explosion-proof valve” (claim 7), “a region of the circuit board which is opposed to the explosion-proof valve of the storage battery” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 1, 2, 4, 6, and 8 are objected to because of the following informalities: 
- claims 1, 2, “there is defined” (claim 1, line 24; claim 2, line 6) should be deleted.
- claim 2, “the difference” (line 9) should be – a difference --.
- claim 4, “all of” (line 2) should be deleted.
- claim 6, “the receiving case” (line 7) should be – a side wall --.
- claim 8, “itself” (line 3) and “the output of” (line 4) should be deleted.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “signal control unit” (claim 1), “response signal input unit” (claim 1), “calculating unit” (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, the specification is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to “calculate, based on the response signal inputted by the response signal input unit, a complex impedance of the storage battery”. Instead, the specification discloses “the microcomputer 53 calculates at least one of the real part, the imaginary part, the absolute value and the phase of the complex impedance on the basis of the amplitude of the response signal and the phase difference of the response signal from the current signal” (page 16, lines 5-8); i.e., calculating the complex impedance is based on the response signal and the current signal.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claim 1 recites an abstract idea of “calculate[ing], based on the response signal inputted by the response signal input unit, a complex impedance of the storage battery (mathematical concept).
Under step 2A, prong 2, the claims recite a particular machine including a battery monitoring apparatus comprising a planar circuit board, a signal control unit, a response signal input unit, and a calculating unit, first and second electrical paths is indicative of integration into a practical application (2019 PEG, slide 20). 
Thus, claim 1 and its dependent claims 2-8 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being obvious over Horiguchi et al. (US 2021/0018567).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claim 1, Horiguchi et al. discloses a battery monitoring apparatus (50) for monitoring a state of a storage battery (42) (Fig. 2), the storage battery (42) having a positive-electrode-side electric power supply terminal (positive terminal of battery 42, Fig. 2) and a negative-electrode-side electric power supply terminal (negative terminal of battery 42, Fig. 2),
the battery monitoring apparatus (50) comprising:
a planar circuit board (72) arranged between the positive-electrode-side 
(71a) and negative-electrode-side (71b) electric power supply terminals of the storage battery (42) (Fig. 4);
a signal control unit (56) provided in a first electrical path (83) that 
connects the positive-electrode-side (71a) and negative-electrode-side (71b) electric power supply terminals of the storage battery (42) (Figs. 3, 4), the signal control unit (56) being configured to cause a predetermined AC signal to be outputted from the storage battery through the first electrical path (paragraph 0007, lines 1-4);
a response signal input unit (52) connected with the positive-electrode-
side (71a) and negative-electrode-side (71b) electric power supply terminals of the storage battery (42) respectively via a pair of second electrical paths (84a, 84b), the response signal input unit being configured to input, through the pair of second electrical paths (84a, 84b), a response signal of the storage battery to the AC signal (Fig. 2); and
a calculating unit (53) configured to calculate, based on the response 
signal inputted by the response signal input unit (52), a complex impedance of the storage battery (claim 1, lines 22-24),
wherein the first electrical path and the pair of second electrical paths are 
provided on a major face of the circuit board (Fig. 4),
on the circuit board, there is defined a first region which is surrounded by 
the first electrical path (83), the pair of second electrical paths (84a, 84b) and the positive-electrode-side (71a) and negative-electrode-side (71b) electric power supply terminals of the storage battery (42) (Fig. 4),
a size of the first region is set to have an induced electromotive force, 
which is induced in the pair of second electrical paths by the AC signal flowing through the first electrical path, be within an allowable electromotive-force range (the size of the first region, defined by the first electrical path 83 and the second electrical path 84, Figs. 2,4, is set such that the electromotive force induced in the second electrical path 84 is deemed in the allowable electromotive-force range since the calculating unit 53 can calculate, based on the response signal inputted by the response signal input unit 52, a complex impedance of the storage battery, claim 1, lines 22-24).

However, while Horiguchi et al. does not expressly disclose that the allowable electromotive-force range includes zero, it would have been obvious to rearrange the first and second electrical paths, so that the first region is set such that the induced electromotive force in the pair of second electrical paths is within an allowable electromotive-force range which includes zero.
It is also noted that rearrangement of parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Horiguchi et al. with rearranging the first and second electrical paths for the purpose of setting the first region such that the induced electromotive force in the pair of second electrical paths is within an allowable electromotive-force range which includes zero.

Regarding claim 2, Horiguchi et al. discloses the storage battery (42) further has a pair of positive (71a) and negative electrodes (71b), which are respectively connected with the positive-electrode-side and negative-electrode-side electric power supply terminals of the storage battery (Fig. 2), and a receiving case (42 receiving electrodes 71a, 71b, respectively, Fig. 4) that receives the positive and negative electrodes therein,
in the storage battery (42), there is defined a second region which is surrounded by the first electrical path (83) and the receiving case (region defined by 83 and electrode receiver, Fig. 4), and
the size of the first region is set according to the second region to have the difference between a first magnetic flux and a second magnetic flux be within an allowable magnetic-flux-difference range (the size of the second region, defined by the first electrical path 83 and the electrode receiver, Fig 4, thus, the second region relates to the size of the first region, the size of the first region is set such that the difference between a first magnetic flux and a second magnetic flux is deemed in the allowable magnetic-flux-difference range since the calculating unit 53 can calculate, based on the response signal inputted by the response signal input unit 52, a complex impedance of the storage battery, claim 1, lines 22-24), the first magnetic flux being generated by the AC signal to flow through the first region (since the AC signal flowing through the first electrical path), the second magnetic flux being generated by the AC signal to flow through the second region (since the AC signal flowing through the first electrical path).

However, while Horiguchi et al. does not expressly disclose the difference between a first magnetic flux and a second magnetic flux be within an allowable magnetic-flux-difference range which includes zero, it would have been obvious to rearrange the first electrical path and the receiving case, so that the size of the first region is set such that the difference between a first magnetic flux and a second magnetic flux be within an allowable magnetic-flux-difference range which includes zero.
It is also noted that rearrangement of parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Horiguchi et al. with rearranging the first electrical path and the receiving case for the purpose of setting the first region such that the difference between a first magnetic flux and a second magnetic flux be within an allowable magnetic-flux-difference range which includes zero.

Regarding claim 3, Horiguchi et al. discloses within the first region, there is arranged an electrically conductive member (73), and
both the size of the first region and a size of the electrically conductive member are set to have the induced electromotive force be within the allowable electromotive-force range (the size of the first region and a size of the electrically conductive member are set to have the induced electromotive force be within the allowable electromotive-force range since the calculating unit 53 can calculate, based on the response signal inputted by the response signal input unit 52, a complex impedance of the storage battery, claim 1, lines 22-24).

Regarding claim 4, Horiguchi et al. discloses all of the signal control unit, the response signal input unit, the calculating unit, the first electrical path and the pair of second electrical paths are located on a same plane (paragraph 0083, lines 1-7).

Regarding claim 8, Horiguchi et al. discloses the signal control unit is configured to cause the predetermined AC signal to be outputted from the storage battery with the storage battery itself being an electric power source for the output of the predetermined AC signal (paragraph 0058, lines 1-5; paragraph 0054, lines 1-3).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al.
as applied to claim 1 above, and further in view of Kinimitsu et al. (WO 2012011237).

Regarding claim 7, Horiguchi et al. as modified discloses the claimed limitations as discussed above.
Horiguchi et al. further discloses the circuit board (72) is arranged at a predetermined position with respect to the storage battery (42) (Fig. 4), and
circuit elements, which constitute the signal control unit (56), the response signal input unit (in 50a/50) and the calculating unit (in 50a/50) (paragraph 0083, lines 1-7), and the first and second electrical paths are provided on the circuit board (Fig. 4). 

However, Horiguchi et al. as modified does not disclose the storage battery has an explosion-proof valve provided therein, the circuit elements so as to be located outside a region of the circuit board which is opposed to the explosion-proof valve of the storage battery.

Kinimitsu et al. discloses the storage battery (10) has an explosion-proof valve (10v) provided therein such that when the pressure inside the battery cell (10) rises to a predetermined value, the gas inside the battery cell (10) is discharged from the gas vent valve 10v of the battery cell (10) (page 14). It would have been obvious to locate the circuit elements outside a region of the circuit board which is opposed to the explosion-proof valve of the storage battery, to not damage the circuit elements.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Horiguchi et al. as modified with an explosion-proof valve for the purpose of discharging gas from the gas vent valve 10v of the battery cell (10) to release gas pressure and locating the circuit elements outside a region of the circuit board which is opposed to the explosion-proof valve of the storage battery, to not damage the circuit elements.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	Prior Art Note

	Claims 5 and 6 do not have prior art rejections.
The combination as claimed wherein a battery monitoring apparatus for monitoring a state of a storage battery, the battery monitoring apparatus comprising the circuit board comprises a first circuit board having the signal control unit arranged thereon and a second circuit board having both the response signal input unit and the calculating unit arranged thereon, the second circuit board is arranged to be perpendicular to the first circuit board and opposed to a side face of the storage battery (claim 5) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Moon et al. (US 2020/0153055) discloses “a battery pack comprises a battery cell including a positive electrode and a negative electrode and configured to generate an electromotive force via the positive electrode and the negative electrode, a plurality of first sub paths configured to connect the positive electrode to a sensing circuit of an electronic device to which the battery pack is connected, a plurality of second sub paths configured to connect the negative electrode to the sensing circuit” (Abstract, lines 1-9).
	Li et al. (CN 208172088) discloses a utility model claims intelligent safe power utilization monitoring detector for residual current detection device, comprising the vector in the current mutual inductor generating a magnetic flux and equals zero, so it cannot generate a corresponding induced electromotive force on the secondary coil (page 6).
	However, the references above do not disclose the circuit board comprises a first circuit board having the signal control unit arranged thereon and a second circuit board having both the response signal input unit and the calculating unit arranged thereon, the second circuit board is arranged to be perpendicular to the first circuit board and opposed to a side face of the storage battery or circuit elements, which constitute the signal control unit, the response signal input unit and the calculating unit, and the first and second electrical paths are provided on the circuit board so as to be located outside a region of the circuit board which is opposed to the explosion-proof valve of the storage battery.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        October 31, 2022